                     Case 1:19-cv-11018-AT-KNF Document 96 Filed 01/12/21 Page 1 of 7
$2 5HY &OHUN¶V&HUWLILFDWLRQRID-XGJPHQWWREH5HJLVWHUHGLQ$QRWKHU'LVWULFW


                                          81,7(' 67$7(6 ',675,&7 &2857
                                                                              IRUWKH
                                                             Southern District
                                                                              of
                                                                                New
                                                                                    York

    &RQWUDULDQ &DSLWDO 0DQDJHPHQW //& HW DO
                              Plaintiff
                                 Y                                                               &LYLO$FWLRQ1R  &LY 
            %ROLYDULDQ 5HSXEOLF RI 9HQH]XHOD
                             Defendant



         &/(5.¶6&(57,),&$7,212)$-8'*0(1772%(5(*,67(5(',1$127+(5',675,&7


           ,FHUWLI\WKDWWKHDWWDFKHGMXGJPHQWLVDFRS\RIDMXGJPHQWHQWHUHGE\WKLVFRXUWRQ(date)                                  

        ,DOVRFHUWLI\WKDWDVDSSHDUVIURPWKLVFRXUW VUHFRUGVQRPRWLRQOLVWHGLQ)HG5$SS3 D  $ LVSHQGLQJ
EHIRUHWKLVFRXUWWKHWLPHIRUDSSHDOKDVH[SLUHGDQGQRDSSHDOKDVEHHQILOHGRULIRQHZDVILOHGLWLVQRORQJHU
SHQGLQJ


 'DWH
                                                                                                  CLERK OF COURT



                                                                                                            Signature of Clerk or Deputy Clerk
Case 1:19-cv-11018-AT-KNF Document 81
                                   96 Filed 10/16/20
                                            01/12/21 Page 1
                                                          2 of 6
                                                               7
Case 1:19-cv-11018-AT-KNF Document 81
                                   96 Filed 10/16/20
                                            01/12/21 Page 2
                                                          3 of 6
                                                               7
Case 1:19-cv-11018-AT-KNF Document 81
                                   96 Filed 10/16/20
                                            01/12/21 Page 3
                                                          4 of 6
                                                               7
Case 1:19-cv-11018-AT-KNF Document 81
                                   96 Filed 10/16/20
                                            01/12/21 Page 4
                                                          5 of 6
                                                               7
Case 1:19-cv-11018-AT-KNF Document 81
                                   96 Filed 10/16/20
                                            01/12/21 Page 5
                                                          6 of 6
                                                               7
Case 1:19-cv-11018-AT-KNF Document 81
                                   96 Filed 10/16/20
                                            01/12/21 Page 6
                                                          7 of 6
                                                               7
